The opinion of the court was delivered by
McEnery, J.
The defendant was tried, convicted and sentenced to hard labor for perjury. He has appealed from the verdict and sentence.
There are many bills of exceptions in the record, one of which only deserves attention.
The defendant offered himself as a witness in his own behalf. His testimony was rejected on the ground that he had been convicted for an infamous crime and sentenced to hard labor.
In the case of the State vs. Mack, 41 An. 1080, we said:
“ The objection to the competency of a witness on the ground that he had been convicted and sentenced for grand larceny has no force since Act 29 of 1886, which provides that ‘the competent witness in all criminal matters shall be a person of proper understanding,’ with certain exceptions not germane to this point. This is the first statute passed on this subject in this State. Prior thereto the case was governed by the rules of the English common law as existing in 1805, which excluded convicted and sentenced felons. ■* * * But since the matter has been regulated by statute, no disqualification can be recognized outside thereof.”
It is therefore ordered, adjudged and decreed that the sentence and judgment appealed from be annulled, avoided and reversed,, and the case be remanded, to be proceeded with according to law and the views herein expressed.